DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7,11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vortriede (US5707192) in view of Mizukoshi (US20050241118).
With respect to claim 1 Vortriede discloses a panel fixing fastener (see figure 1), comprising:
A cap (see element 20) having a shape defining an outer perimeter wall (see figure 1 the perimeter wall is the entirety of the section) and a cylinder bore (22);
A panel member (element 12 in figure 2) body not captured within the cylinder bore extends radially outward and freely away from the cap (see figure 3).
Vortiede does not expressly disclose the panel member as being a sound absorber. Sound absorbing panels are well known in the art of vehicle interiors as such one would select the fastener of Vortriede to be used as the fastener with the sound absorbing panel of a vehicle. 
While not expressly disclosing a cylindrical bore and a cylindrical shape of the fastener member such a shape is a known shape of a fastener for panel fixing. 
Mizukoshi discloses a cylindrically shaped panel fixing member (see figure 8). 

With respect to claim 2 Vortriede as modified by Mizukoshi further discloses an end face cap defining a seating surface to directly contact a planar compressed portion of a sound absorber pattern (see element 27).
With respect to claim 3 Vortriede as modified by Mizukoshi further discloses wherein the end face of the cap includes multiple flexible bite members (elements 27 in figure 4).
With respect to claim 4 Vortriede as modified by Mizukoshi further discloses wherein each of the bite members defines a propeller shape (as best understood as the shape as shown by Vortriede is analogous to the shape shown in figure 6 of the instant invention).
With respect to claim 5 Vortriede as modified by Mizukoshi further discloses wherein each of the bite members includes a curved face shaped to substantially match a radius of curvature of an outer surface of a shank of a stud (see structures of figures 4 and 3 of Vortriede and the analogous structure of instant invention figure 6).
With respect to claim 6 Vortriede as modified by Mizukoshi further discloses further including a gap provided between each two successive ones of the bite embers allowing the individual bite members to individually elastically flex (see figure 4 of Vortriede).
With respect to claim 7 Vortriede as modified by Mizukoshi further discloses including an aperture created through the end face of the cap sized to receive a fastener also extending through a through aperture created in the sound absorber body (see Vortriede figure 5).
With respect to claim 11 Vortriede as modified by Mizukoshi discloses a vehicle sound absorber system, comprising:

A cap (20 of Vortirede) having a cylindrical bore (see teachings of cylindrical shape of Mizukoshi) and an end face including multiple flexible bite members (see elements 27 of Vortriede);
A sound absorber material body locally compressed and partially captured within the cylindrical bore of the cap (see figure 3 of Vortriede); and 
A remainder of the sound absorber material body not captures within the cylindrical bore extends radially outward and freely away from the cap;
A stud (see figure 5 of Vortriede) extending through the vehicle body wall extending though a through aperture created in the sound absorber material body, the cap captured on the stud by frictional engagement of the flexible bite members on the stud.
With respect to claim 12 Vortriede as modified by Mizukoshi further discloses (see figures 2,3,5 of Vortriede) further including a sound absorber panel of an acoustic material receiving the stud (see figure 5) through an aperture created in the sound absorber panel, the sound absorber panel releasable attached to the vehicle body wall by contact of the end face of the cap with the sound absorber panel (engagement of elements 27).
With respect to claim 13  Vortriede as modified by Mizukoshi further discloses (see figure 2 of Vortriede) wherein the sound absorber panel includes a recessed area (the rounded corners defining the intake of the bore are recessed) preformed proximate to a location where the stud penetrates the sound absorber panel and where sound absorbing material is at least partially compressed (see firgue 5 of Vortriede).
With respect to claim 14 Vortriede as modified by Mizukoshi further discloses wherein the remainder of the sound absorber material not captured within the cylindrical bore substantially fills the recessed area (see figures 2,3,5 of Vortirede).

With respect to claim 16 Vortriede as modified by Mizukoshi further discloses (see figure 5 of Vortirede and figure 8 of Mizukoshi) wherein the sound absorber panel is located fully compressed at the location of penetration by the stud to form a compressed layer which is substantially planar and oriented substantially parallel to a surface of the vehicle body wall (fully compressed is broad enough to encompass the maximum compression available by the fastening members).
With respect to claim 18 Vortriede as modified by Mizukoshi discloses a method for releasably retaining a sound absorber panel on a vehicle body wall comprising:
Mounting a sound absorber material panel onto a stud (see threaded member of Vortriede) extending from a body wall of a vehicle (while shown using a bolt, studs are known mounting members as taught by at least Yamamoto US8701825 as would have been known by one of ordinary skill in the art);
Locally compressing a sound absorber material body to partially capture the sound absorber material within a cylindrical bore of a capo of a sound absorber fixing fastener (see above rejection of claim 1 regarding the apparatus), with a remainder of the sound absorber material body not captured within the cylindrical bore extending radially outward and freely from the cap;
Gripping the cap between a thumb and one or more fingers of a hand of an installer (the conventional manner for handing  fasteners of all kinds);
Aligning an aperture of the cap with the stud (conventional manner of mounting one thing onto another); and 

With respect to claim 19 Vortriede as modified by Mizukoshi further discloses further including filling a recessed area of the sound absorber material panel using the remainder of the sound absorber body not captured within the cylindrical bore (see figure 5 of Vortirede).
With respect to claim 20 Vortriede as modified by Mizukoshi further discloses further including positioning the sound absorber material body not captured within the cylindrical bore within a recessed area of the sound absorber material panel such that an outer surface of the remainder of the sound absorber material body defines a clearance gap within the recessed area (as best understood this is disclosed by figure 5 of Vortiede and figure 8 of Mizukoshi).
2. Claims 8-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vortriede (US5707192) in view of Mizukoshi (US20050241118) as applied to claims 1 and 11 and in further view of Mizusawa (US4435111).
With respect to claims 8-10 Vortiede as modified by Mizukoshi discloses the invention as claimed except for the presence of elongates slots or elongated raised ribs about the perimeter wall of the cap which are parallel to the direction of the length of the cap.
Mizusawa discloses a knurled knob member (17) which includes alternating ribs and slots which are parallel to the length which allow for ease of handling.
It would have been obvious to one of ordinary skill in the art before the time of the effective filing to combine the teachings of Mizisawa to incorporate such knurled slots and ribs to allow for ease of handling with the fastener of Vortiede as modified so as to allow for ease of handling.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Etterli (US20190291312) discloses an attachment element; Petley (US20180361952) discloses a thermally insulating panel for a vehicle; Zielinski (US20160355147) discloses a trim dampening fastener; Heiselbetz (US10974665) discloses a securing device; Kuhm (FR3007087) discloses a fixation clip; Plocher (DE102009035784) discloses a connecting arrangement; Yamamoto (US8701825) discloses a mountign structure for a dash panel; Niwa (US7963363) discloses a soundproof cover for automobiles; Campbell (US7070848) and (US5831225) discloses vehicle  acoustic silencers and mounting means Albach (US20180172057) discloses a fastening element; Maruyama (US7114901) discloses a fastener for use with sheet shaped member; Kwasiborski (US9190821) discloses a mount having a push nut and post; Williams (US5707192) discloses a panel fastener; Bizzini (US965018) discloses a ring for attaching a bolt; and Sano (US7891151) discloses a fastener for sheet members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020.  The examiner can normally be reached on Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST M PHILLIPS/               Examiner, Art Unit 2837